internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------------- ---------------------------------- ------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc fip b02 plr-146785-08 date date legend fund -------------------------------------------------- ---------------------------------------------------------- trust state country index ---------------------- ------------- --------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------- type a company ------------------------------------ p q r s t u --------- ----------------------- --- -- ------------------ --- plr-146785-08 v w y z dear ------------------- -------- --- --- -------- this responds to the request dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income and gain arising from the commodities-linked notes described in this letter will constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code and that income earned from the ownership of a wholly-owned subsidiary that is a controlled_foreign_corporation cfc constitutes qualifying_income to fund under sec_851 facts fund is organized as a series_fund of trust a state business_trust trust is registered under the investment_company act of u s c 80a-1 et seq as amended the act as an open-end management investment_company fund elects to be treated as a regulated_investment_company ric under subchapter_m of the code commodities-linked notes fund invested or intends to invest in commodities-linked notes having the terms and conditions of the following notes the notes the first note note has a par_value of dollar_figurep its payout formula is determined with reference to the index its term is one year and one month note pays a coupon of q quarterly and on the maturity_date fund as holder of note has the right to put note to the issuer at the calculated redemption price at any time prior to maturity based on the closing index level on the date of notification if notification is received by a specified time on a business_day otherwise the next business_day the issuer of note has the right to redeem note in whole but not in part if i the index is no longer published or ii the intraday level of the index during any business_day is equal to or less than r of the initial index level and issuer gives notice on that business_day by a specified time in addition if the closing index level on any business_day is equal to or less than r of the initial index level note will knockout and automatically redeem based on the closing index level of the next business_day the repayment obligation upon early redemption knockout or at maturity equals the face_amount of note plus or minus the following adjustment to calculate the adjustment the face_amount of note is multiplied by a a leverage factor of s and by b the product of i the percentage of the increase or decrease of the final index level compared to the initial index level for the applicable_period and ii a discount factor plr-146785-08 less iii an adjustment factor representing an annual fee the total is then adjusted to account for any accrued coupon payments only upon early redemption or knockout the discount factor is applied to adjust the index related return to its present_value based on the number days remaining to the scheduled maturity for note the discount factor mitigates the effect of a positive or negative percentage change in the index on the redemption amount the discount factor varies with the number of days remaining to maturity and thus has a smaller effect on the redemption amount as note approaches its maturity the adjustment factor which represents a fee based on the number days fund holds note is equal to t multiplied by the percentage of days that note is outstanding throughout the year the second note note has a par_value a par_value of dollar_figurep its payout formula is determined with reference to the index its term is one year and one month note pays a coupon of q monthly and on the maturity_date fund as holder of note has the right to put note to the issuer at the calculated redemption price at any time prior to maturity based on the closing index level on the date of notification if notification is received by a specified time on a business_day otherwise the next business_day the issuer of note has the right to redeem note in whole but not in part if i the index is no longer published or ii the intraday level of the index during any business_day is equal to or less than u of the initial index level and issuer gives notice on that business_day by a specified time in addition if the index closing level on any business_day is equal to or less than u of the initial index level note will knockout and automatically redeem based on the closing index level of the next business_day the repayment obligation upon early redemption knockout or at maturity equals the face_amount of note plus or minus the following adjustment to calculate the adjustment the face_amount of note is multiplied by a a leverage factor of s and by b the product of i the percentage of the increase or decrease of the final index level compared to the initial index level for the applicable_period and ii a discount factor less iii an adjustment factor representing an annual fee the total is then adjusted to account for any accrued coupon payments only upon early redemption or knockout the discount factor is applied to adjust the index related return to its present_value based on the number days remaining to the scheduled maturity for note the discount factor mitigates the effect of a positive or negative percentage change in the index on the redemption amount the discount factor varies with the number of days remaining to maturity and thus has a smaller effect on the redemption amount as note approaches its maturity the adjustment factor which represents a fee based on the number days fund holds note is equal to v times the notional amount if note is mandatorily redeemed within w days of the initial trade_date and then adjusted to reflect the percentage of days note is outstanding throughout the year if note remains outstanding for at least y days the adjustment actor will be equal to z times the notional amount and then adjusted to reflect the percentage of days note is outstanding throughout the year plr-146785-08 fund makes the following representations with respect to these two notes the issuer of the notes will receive payment in full of the purchase_price of the notes substantially contemporaneously with the delivery of the notes fund while holding the notes will not be required to make any payment to the issuer of the notes in addition to the purchase_price paid for the notes whether as margin settlement payment or otherwise during the life of the notes or at maturity the issuer of the notes is not subject by the terms of the instrument to mark- to-market margining requirements of the commodities exchange act u s c as amended cea and the notes are not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea controlled_foreign_corporation fund intends to form a wholly-owned subsidiary subsidiary incorporated as a type a company under the laws of country under the laws of country a type a company provides limited_liability for all holders of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary will file an election on form_8832 to be taxed as a corporation for federal_income_tax purposes fund represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to investments that would apply if the subsidiary were registered under the act fund will invest a portion of its assets in subsidiary subject_to the limitations set forth in sec_851 of the code subsidiary will invest in one or more of the following types of instruments commodity and financial futures and options contracts and fixed income securities that serve as collateral for such contracts deliverable forward and cash settled non-deliverable forward contracts each of these contracts may be linked to the performance of one or multiple commodities including a commodity index subsidiary may also invest in swaps on commodities or commodities indexes or in commodity-linked structured notes furthermore subsidiary may invest directly in commodities law and analysis plr-146785-08 sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as- any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if- a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and plr-146785-08 d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument in addition sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation fund represents that it will own percent of the voting power of the stock of subsidiary fund is a united_states_person fund therefore represents that subsidiary will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiary’s investments may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income fund therefore represents that it will include in income the sum of the pro_rata share of subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion plr-146785-08 based on the facts as represented we rule that income and gain arising from the notes constitutes qualifying_income to fund under sec_851 of the code we further rule that subpart_f_income of the subsidiary attributable to the fund is income derived with respect to fund’s business of investing in the stock of subsidiary and thus constitutes qualifying_income under sec_851 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether the funds qualify as rics under subchapter_m of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions and products
